Exhibit 99.2 Filed by Echo Healthcare Acquisition Corp. (Commission File No.000-51596) Pursuant to Rule425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule14a-12 of the Securities Exchange Act of 1934, as amended Sally H. Wallick, CFA swallick@duttonassociates.com Echo Healthcare Acquisition Corporation November 15, 2007 Symbol (OTCBB) EHHA Fiscal Year Ending December Industry: Healthcare, Biotechnology & Pharmaceutical Year EPS P/E REVS PSR Recent Price: $7.97 2005 N/A x x 52-Week Price Range: $7.65 - $7.95 2006 A $0.07 113.9 x $0.0 x Target Price () 2007 N/A x x Avg. Daily Vol. (3 mo.): 19,077 2008 N/A x x 2009 N/A x x Balance Sheet Data (mil) 06/30/07 Ownership and Valuation (mil) Current Rating History Cash Equivalent: $0.0 Shares Outstanding: 8.75 Date Assigned: 11/15/07 Working Capital: ($3.8) Inside Ownership: 13% Price at Rating: $7.97 Long-Term Liabilities: $0.0 Institutional Ownership: N/A Original Price Target: Shareholder's Equity: $54.2 Equity Market Vaule: $69.7 Time Frame: Note 1: (1) June 30, 2007 shareholders' equity includes common stock subject to possible conversion. Initial Report Rating:Neutral Summary and Conclusion Echo Healthcare Acquisition Corporation is a special purpose acquisition company (“SPAC”) that was formed to acquire one or more domestic or international operating businesses in the healthcare industry.On September 11, 2006, Echo announced that it had reached a definitive agreement to acquire privately held XLNT Veterinary Care Inc., which provides primary care services to companion animals through a network of 26 fully owned veterinary hospitals in California.The Company expects the acquisition, which requires approval of Echo’s and XLNT’s shareholders, to close following a special meeting scheduled for December 12, 2007, to, among other things, allow shareholders to vote on the proposed merger.Following completion of the merger, Echo plans to change its name to Pet DRx Corporation.Additional information about Echo and the proposed transaction, as well as other matters, can be found in the Company’s S-4 filed with the Securities and Exchange Commission (SEC) on November 8, 2007. XLNT’s goal is to become a preferred provider of veterinary services in select markets by acquiring and integrating veterinary care facilities.The Company believes that by assembling dominant clusters of veterinary facilities in individual markets it can achieve significant economies of scale and operating efficiencies, while taking advantage of incremental revenue growth opportunities.The cornerstone of XLNT’s business strategy is implementation of a highly productive “hub and spoke” structure in select geographic markets in which the Company is able to acquire enough veterinary hospitals to obtain a market share leadership position. A number of characteristics of the veterinary industry appear to make it an excellent candidate for consolidation.It is growing rapidly and highly fragmented, and it has attractive financial characteristics, since it is largely a cash business and, historically, bad debts have been low, there has been little pricing pressure from insurance or managed care companies, and liability has been limited, with a low risk of litigation.Further, consolidation by means of acquisition could provide needed liquidity for veterinary hospital owners seeking to monetize their investment.Because of the large number of independent operators, we believe that the veterinary industry is relatively inefficient and, as a result, consolidation benefits from economies of scale, cost savings and revenue-growth initiatives could be substantial. Dutton Associates • 4989 Golden Foothill Parkway, Suite 4 • El Dorado Hills, CA95762
